Appellate Case: 21-3105     Document: 010110713028       Date Filed: 07/19/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 19, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  THERESE CRUZ,

        Plaintiff - Appellant,

  v.                                                           No. 21-3105
                                                     (D.C. No. 6:19-CV-01107-EFM)
  THE AMERICAN NATIONAL RED                                     (D. Kan.)
  CROSS, d/b/a American Red Cross,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Therese Cruz asserted a negligence claim in Kansas state court against The

 American National Red Cross alleging that she was injured during a blood donation.

 Following removal of the case to the United States District Court for the District of

 Kansas pursuant to 28 U.S.C. § 1332 on diversity of citizenship, the district court

 granted summary judgment for the Red Cross because Ms. Cruz failed to establish a




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-3105    Document: 010110713028        Date Filed: 07/19/2022    Page: 2



 triable question as to whether the Red Cross violated the applicable standard of care.

 She now appeals. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

       Ms. Cruz donated blood at a Red Cross blood drive. She alleged that when the

 phlebotomist inserted the needle in her arm she felt a sharp pain. During the blood

 donation procedure, she also experienced dizziness, nausea, and swelling, tingling,

 and numbness in her arm. Based on these reactions, the phlebotomist terminated the

 blood draw early. She bandaged Ms. Cruz’s arm and told her to lie down.

 Ms. Cruz’s side effects continued, so she was transported to a hospital.

       About a year later, Ms. Cruz went to a hospital complaining of right arm pain.

 After another hospital visit and a nerve conduction study that “show[ed] the presence

 of an entrapment of the median nerve at wrist level,” she was diagnosed with carpal

 tunnel syndrome. Suppl. App., vol. I, at 31.

       In her complaint, Ms. Cruz alleged that the Red Cross phlebotomist was

 negligent during the blood donation procedure, missing Ms. Cruz’s vein, puncturing

 an artery, and damaging her median and radial nerves. She also alleged that the

 phlebotomist was negligent because she failed to immediately stop the blood draw

 and provided incorrect treatment after the procedure. Ms. Cruz’s only expert offered

 opinions about the nature of her alleged injuries, but he offered no opinions as to the

 standard of care the Red Cross and its phlebotomists must follow during a blood

 donation procedure, or whether any deviation from that standard occurred during

 Ms. Cruz’s blood draw. In fact, he testified that he thought “the act of drawing the

                                            2
Appellate Case: 21-3105    Document: 010110713028       Date Filed: 07/19/2022    Page: 3



 blood” resulted in some injury but that he had no “opinion specifically that there was

 a person who did this that in some way was negligent . . . in the manner [the blood

 draw] was done.” Id., vol. II, at 74.

        After the close of discovery, the Red Cross moved for summary judgment,

 arguing that Ms. Cruz’s failure to provide an expert opinion about the applicable

 standard of care was fatal to her claims because without an expert, she could not

 show either that it breached any duty of care or deviated from the applicable standard

 of care for performing blood donations or that its alleged negligence proximately

 caused her injuries. In opposing the motion, Ms. Cruz argued that the applicable

 standard of care was established by the Red Cross’s internal standards for

 phlebotomy, which stated that blood is to be drawn from a vein, not an artery, and

 her expert opined that Ms. Cruz’s blood was drawn from an artery.

        The district court granted the motion, concluding that Ms. Cruz was required

 to present expert testimony to establish the applicable standard of care. The court

 explained that determining whether the phlebotomist’s actions fell below the relevant

 standard of care and proximately caused Ms. Cruz’s injuries is beyond the knowledge

 and experience of a lay jury and required the application of special experience and

 training.

                              STANDARD OF REVIEW

        Kansas law governs the substantive legal issues presented in this diversity

 action, but federal law governs the standard for granting summary judgment. Stickley

 v. State Farm Mut. Auto. Ins. Co., 505 F.3d 1070, 1076 (10th Cir. 2007). A court

                                            3
Appellate Case: 21-3105     Document: 010110713028      Date Filed: 07/19/2022    Page: 4



 must “grant summary judgment if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). We review the district court’s grant of summary judgment de

 novo, applying that same standard and viewing the evidence in the light most

 favorable to Ms. Cruz as the non-moving party. See Janny v. Gamez, 8 F.4th 883,

 898-99 (10th Cir. 2021).

                                     DISCUSSION

       To recover for negligence under Kansas law, “the plaintiff must prove the

 existence of a duty, breach of that duty, injury, and a causal connection between the

 duty breached and the injury suffered.” Nero v. Kan. State Univ., 861 P.2d 768, 772

 (Kan. 1993) (internal quotation marks omitted). “[N]egligence is never presumed”

 from injury. Nold ex rel. Nold v. Binyon, 31 P.3d 274, 285 (Kan. 2001).

       One purpose of the “requirement of expert testimony is to educate the fact

 finder as to otherwise alien terminology and technology and thus preclude his

 rendering judgment on something he knows nothing about.” McKee ex rel. McKee v.

 City of Pleasanton, 750 P.2d 1007, 1011 (Kan. 1988) (internal quotation marks

 omitted). Thus, whether expert testimony is necessary to prove negligence depends

 on whether the fact finder can understand “the nature of the standard of care required

 of [the] defendant and the alleged deviation from the standard” without expert

 testimony. Gaumer v. Rossville Truck & Tractor Co., 202 P.3d 81, 84 (Kan. Ct. App.




                                            4
Appellate Case: 21-3105     Document: 010110713028        Date Filed: 07/19/2022     Page: 5



 2009), aff’d on other grounds, 257 P.3d 292 (Kan. 2011).1 When a plaintiff is

 attempting to establish negligence based on a departure from the reasonable standard

 of care in a profession that requires technical skill or training, expert testimony is

 required to establish such a departure. See McKee, 750 P.2d at 1012-13 (standard-of-

 care expert required in negligence case against architect and contractor); Bacon v.

 Mercy Hosp. of Ft. Scott, 756 P.2d 416, 420, 424 (Kan. 1988) (standard-of-care and

 causation expert required in medical malpractice case); Smart v. BNSF Ry. Co.,

 369 P.3d 966, 977 (Kan. Ct. App. 2016) (expert testimony required to prove railroad

 breached duty of care to electrician in negligence case involving workplace exposure

 to unreasonable ergonomic risk factors); Gaumer, 202 P.3d at 84 (standard-of-care

 expert required in negligence suit involving sale of complex farm machinery).

       Ms. Cruz acknowledges that phlebotomy is a profession that requires technical

 skill and training, and she describes in detail the extensive training the Red Cross

 requires its phlebotomists to complete before performing blood draws. But she

 contends expert testimony was unnecessary to establish the applicable standard of

 care because that standard is determined by the Red Cross’s own policies and

 procedures for blood draws, which provide that blood should be drawn from a vein,

 not an artery. Operating from the assumption that the Red Cross’s internal policies

 and procedures establish the appropriate industry standard, Ms. Cruz maintains that


       1
        We need not decide whether Ms. Cruz’s claims were for ordinary negligence
 or medical malpractice, because classification of the claim does not determine
 whether expert testimony is required to establish the applicable standard of care. See
 Tudor v. Wheatland Nursing L.L.C., 214 P.3d 1217, 1221-22 (Kan. Ct. App. 2009).
                                             5
Appellate Case: 21-3105    Document: 010110713028         Date Filed: 07/19/2022    Page: 6



 its phlebotomist deviated from that standard by drawing blood from her artery. And,

 because the parties disputed the material fact whether the phlebotomist drew blood

 from an artery instead of a vein, Ms. Cruz maintains that the district court erred by

 granting summary judgment.

       But the question here is not whether there was a genuine factual dispute about

 whether the Red Cross phlebotomist drew blood from Ms. Cruz’s artery. Rather, the

 issue is whether Ms. Cruz showed she could give the jury the tools it needed to

 decide whether the phlebotomist deviated from the applicable standard of care in

 performing her blood draw. The district court concluded that she failed to do so,

 explaining that “[t]he phlebotomy process is extremely complex and involves

 language that is alien and technical.” Aplt. App. at 238. Thus, “[t]his process is not

 within the general purview of a common juror’s knowledge, and without expert

 testimony on the standard of care common to the phlebotomy process, a trier of fact

 would not be able to understand the nature of the standard of care” by which to

 measure Ms. Cruz’s blood draw. Id. at 238-39.

       We agree with the district court’s determination that, under Kansas law,

 Ms. Cruz was required to offer expert opinion testimony to establish the applicable

 standard of care and that her failure to do so entitled the Red Cross to judgment as a

 matter of law. See McKee, 750 P.2d at 1012-13 (affirming summary judgment based on

 lack of expert architectural standard-of-care testimony); Bacon, 756 P.2d at 420, 424

 (affirming summary judgment in medical malpractice case for lack of expert standard-of-



                                             6
Appellate Case: 21-3105    Document: 010110713028         Date Filed: 07/19/2022   Page: 7



 care testimony); Gaumer, 202 P.3d at 84 (affirming summary judgment for failure to

 provide expert testimony on standard of care applicable to seller of used hay baler).

       We are not persuaded otherwise by her insistence that the Red Cross’s internal

 policies and procedures established the applicable standard of care. She cites no

 authority, and we are aware of none, holding that a plaintiff can avoid her burden to

 produce expert standard-of-care testimony by relying on the defendant’s alleged

 violation of its own policies and training materials. Such policies may be relevant in

 determining whether a defendant’s employee was negligent in a particular case, but

 they do not establish a legal duty or the applicable industry-wide standard of care.

 See McKee, 750 P.2d at 1012 (holding that contractor’s deviation from project plans

 and specifications did not “automatically render[] [it] liable for negligence” and that

 the plaintiff had to prove it was an unreasonable deviation from the applicable

 professional standard of care); see also Therrien v. Target Corp., 617 F.3d 1242,

 1256 (10th Cir. 2010) (recognizing that “a company’s internal policies do not alter

 the applicable standard of care” but may be admitted to show negligence if “the jury

 is instructed that they are not admitted as legal standards of duty, but as evidence of

 the measure of caution which ought to be exercised in situations to which the

 [policies] apply” (internal quotation marks omitted)).




                                            7
Appellate Case: 21-3105   Document: 010110713028       Date Filed: 07/19/2022   Page: 8



                                   CONCLUSION

       We affirm the district court’s judgment.


                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                          8